         Case 1:19-cv-05560-TWT Document 7 Filed 04/23/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMAS H. FUTCH,                        )
                                        )
      Plaintiff,                        )
                                        )        CIVIL ACTION
v.                                      )
                                        )        FILE No. 1:19-cv-05560-TWT
MH TUCKER SQUARE                        )
HOLDINGS LLC,                           )
                                        )
      Defendant.                        )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that all claims pending in this matter have been

resolved to the satisfaction of Plaintiff and Defendant. Plaintiff hereby respectfully

requests that this Court allow sixty (60) days within which to complete the

settlement, during which time Plaintiff requests that the Court retain jurisdiction over

this matter until fully resolved. Should Plaintiff not move to reinstate the case or

seek other Court intervention in the next sixty (60) days, Plaintiff requests the Court

dismiss this case with prejudice at that time.

                                        Dated: April 23, 2020.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240

                                            1
         Case 1:19-cv-05560-TWT Document 7 Filed 04/23/20 Page 2 of 3




                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (404) 365-4460
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

                            CERTIFICATE OF SERVICE

      I certify that on April 23, 2020, I filed the within and foregoing Notice of

Settlement using the CM/ECF System for the federal District Court for the Northern

District of Georgia. A true and correct copy of the same will be served via electronic

mail as follows:

Habif Properties, LLC
c/o Michael Habif
3717 Roswell Road, Suite 100
Atlanta, Georgia 30342
mhabif@habifproperties.com

Richard N. Lenner, Esq.
Halpern Enterprises, Inc.
5200 Roswell Road
Atlanta, Georgia 30339
Fax: (770) 952-6775
rick@lennerlaw.com

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

                                          2
         Case 1:19-cv-05560-TWT Document 7 Filed 04/23/20 Page 3 of 3




5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/Craig J. Ehrlich
                                     Craig J. Ehrlich




                                       3
